Opinion by
McClellan, C. J.
This action was brought by the appellee against the appellant, claiming $7,500 as damages for personal injuries alleged to have been sustained by the plaintiff on account of the negligence of the defendants and its employés.
This is the second appeal in this case. On the first trial in the city court of Birmingham a judgment was rendered in favor of the Birmingham Railway & Electric Company, and William R. Watkins appealed to this court, and on the 16th day of June, 1898, the case was reversed and remanded. Since that time the case has been tried again in the city court of Birmingham, and a judgment rendered against the Birmingham Railway & Electric Company for the sum of ,$1,500. From this judgment defendant brings his cause to this court.
The judgment is affirmed on the authority of Watkins v. Birmingham R. & E. Co., 120 Ala. 147; Birmingham, R. & E. Co. v. James, 121 Ala. 120.